                Case 21-51032-LSS           Doc 6     Filed 09/09/21        Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

    In re:                                                     Chapter 7

    UBIOME, INC., 1                                            Case No. 19-11938 (LSS)

                    Debtor.

                                                               Adv. Proc. No. 21-51032 (LSS)
    ALFRED T. GIULIANO, Chapter 7 Trustee,

                          Plaintiff,

    vs.

    JESSICA RICHMAN,

                        Defendant.



                                  NOTICE OF APPEARANCE

             PLEASE TAKE NOTICE that Leah V. Lerman, United States Department of

Justice, appears as counsel for the United States of America in the above-captioned

proceeding and requests notice of all matters “noticed” and copies of all pleadings in

these proceedings pursuant to Rules 2002, 3017(a) and 9010(b) of the Federal Rules of

Bankruptcy Procedure. All notices and papers that are required to be served upon the

United States must be served upon the following individual:

                                            Leah V. Lerman
                                            U.S. Department of Justice
                                            Civil Division
                                            P.O. Box 875
                                            Ben Franklin Station

1
 The Debtor and the last four digits of its taxpayer identification number is: uBiome, Inc. (0019). The
headquarters for the above-captioned Debtor was located at 360 Langton Street, Suite 301, San Francisco,
CA 94103.
            Case 21-51032-LSS          Doc 6       Filed 09/09/21   Page 2 of 3




                                       Washington, DC 20044-0875
                                       Tel: (202) 307-0452
                                       Fax: (202) 514-9163
                                       E-mail: Leah.V.Lerman@usdoj.gov

       Notices by Federal Express, UPS, DHS, courier or hand delivery should be sent
to:

                                       Leah V. Lerman
                                       U.S. Department of Justice
                                       Civil Division
                                       1100 L Street, N.W.
                                       Rm. 7002
                                       Washington, DC 20005


       Because postal service mail to this government attorney presently is substantially

delayed for security screening, please transmit all papers addressed to her by electronic

mail or if electronic mail is not available, by facsimile.

 Dated: September 9, 2021                      Respectfully submitted


                                               BRIAN BOYNTON
                                               Acting Assistant Attorney General

                                               DAVID C. WEISS
                                               Acting United States Attorney

                                               /s/ Leah V. Lerman_
                                               RUTH A. HARVEY
                                               MARGARET M. NEWELL
                                               LEAH V. LERMAN
                                               Civil Division
                                               U. S. Department of Justice
                                               1100 L Street NW, Room 10008
                                               P. O. Box 875
                                               Ben Franklin Station
                                               Washington, D.C. 20044-0875
                                               (202) 307-0452
                                               ATTORNEYS FOR THE UNITED STATES




                                               2
          Case 21-51032-LSS       Doc 6       Filed 09/09/21   Page 3 of 3




                           CERTIFICATE OF SERVICE

On September 9, 2021, I caused a copy of the foregoing NOTICE OF APPEARANCE
AND CERTIFICATION OF GOVERNMENT ATTORNEY to be served electronically
through the Court’s ECF system upon those who have entered an appearance in this
proceeding.

Dated: September 9, 2021                           /s/ Leah V. Lerman
                                                   Leah V. Lerman




                                          3
